DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed May 10, 2022, applicant submitted an amendment filed on August 10, 2022, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants arguments are persuasive, but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiewla et al. (PGPUB 2020/0388285), hereinafter referenced as Spiewla in view of Furman et al. (PGPUB 20180012009), hereinafter referenced as Furman.

Regarding claims 1 and 10, Spiewla discloses a method and vehicle, hereinafter after referenced as a method for controlling a vehicle based on speaker recognition, the method comprising: 
acquiring utterance data of a user (microphones to input speech; p. 0318); 
recognizing the user in the vehicle in accordance with the utterance data (speech recognition; p. 0138); 
acquiring data related to a vehicle-interior state through a sensor (in-vehicle sensor; p. 0318); 
controlling internal components of the vehicle in accordance with the determination result (controlling things in the vehicle’s interior; p. 0320-0332), but does not specifically teach determining the vehicle-interior state optimized in accordance with the user by applying the data related to the vehicle-interior state to an artificial neural network model, wherein the artificial neural network model is an artificial neural network model trained in advance in accordance with a vehicle control pattern of the user and wherein the artificial neural network model is an artificial neural network model reinforcement-trained in accordance with reaction of the user to the vehicle-interior state optimized in accordance with the user.
Furman discloses a method comprising:
determining the state optimized in accordance with the user by applying the data related to an artificial neural network mode (train a neural network model; p. 0052-0054); and 
wherein the artificial neural network model is an artificial neural network model trained in advance in accordance with a vehicle control pattern of the user (pre-stored patterns; fig. 11 with p. 0021), and
wherein the artificial neural network model is an artificial neural network model reinforcement-trained in accordance (reinforcement learning; p. 0054) with reaction of the user, optimized in accordance with the user (status of user/state of reaction of user; p. 0072-0074), to provide the best output for the artificial intelligence module.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, make the user’s experience more individualized.
Regarding claims 2 and 11, it is interpreted and rejected for similar reasons as set forth above.  In addition, Spiewla discloses a method wherein the data related to the vehicle-interior state includes at least one of internal temperature data of the vehicle, posture data of the user, or data of at least one mirror of the vehicle (climate control; p. 0322, 0400-0401).  In addition, Furman discloses a method wherein the data related to the vehicle-interior state includes at least one of internal temperature data of the vehicle, posture data of the user, or data of at least one mirror of the vehicle (vehicle’s temperature/status of user/mirror; p. 0071-0074).
Regarding claims 3 and 12, it is interpreted and rejected for similar reasons as set forth above.  In addition, Spiewla discloses a method wherein the artificial neural network model includes at least one of: 
a first model that has trained internal temperature of the vehicle optimized in accordance with the user (climate control; p. 0322)
a second artificial neural network model that has trained intensity of volume in the vehicle optimized in accordance with the user; 
a third artificial neural network model that has trained posture data of the user optimized in accordance with the user; or 
a fourth artificial neural network model that has trained data of at least one mirror of the vehicle optimized in accordance with the user.  In addition, Furman discloses a first model that has trained internal temperature of the vehicle optimized in accordance with the user (vehicle’s temperature; p. 0071-0074).
Regarding claims 9 and 18, it is interpreted and rejected for similar reasons as set forth above.  In addition, Furman discloses a method further comprising: 
transmitting the vehicle control pattern of the user to an external server (pre-stored patterns; fig. 11 with p. 0021, 0071-0074); and 
receiving the artificial neural network model trained in advance (trained neural network model; p. 0052-0054) in accordance with the vehicle control pattern of the user from the external server (pre-stored patterns; fig. 11 with p. 0021, 0071-0074).

Claims 5-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiewla in view of Furman and in further view of Iyengar et al. (PGPUB 2020/017740), hereinafter referenced as Iyengar.

Regarding claims 5 and 14, Spiewla in view of Furman discloses a method as described above, but does not specifically teach a method further comprising, when a plurality of users exists in the vehicle, determining one of the plurality of users as a reference user.
Iyengar discloses a method comprising an automobile computer system (p. 0084) further comprising, when a plurality of users exists in the vehicle, determining one of the plurality of users as a reference user (“head-of-household” designation that provides seniority over certain users; p. 0025), to prioritize commands.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to resolve conflicting commands.
Regarding claims 6 and 15, it is interpreted and rejected for similar reasons as set forth above.  In addition, Spiewla discloses a method wherein the determining of a reference user determines the reference user in accordance with a sitting position of the user (user’s position in the vehicle; p. 0333).
Regarding claims 7 and 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Furman discloses a method wherein the determining of the vehicle-interior state determines the vehicle-interior state optimized in accordance with the reference user by using a fifth artificial neural network model that has trained data related to the reference user (trained neural networks; p. 0052-0054).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiewla in view of Furman and Iyengar and in further view of Camhi et al. (PGPUB 2020/0047687), hereinafter referenced as Camhi.
Regarding claims 8 and 17, it is interpreted and rejected for similar reasons as set forth above, however, the prior art cited fails to teach a method further comprising determining again the reference user when the user additionally boards or alights.
Camhi discloses a method further comprising determining again the reference user when the user additionally boards or alights (exit the vehicle; p. 0072, 0096, 0098), to assist with confirming users’ status.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with communicating the vehicular function corresponding to the operational command.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657